Case 1:19-cv-02381-LTB-MEH Document 172 Filed 10/30/20 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-2381-LTB-MEH

  WALTER CHARNOFF

         Plaintiff,

  v.

  NANCY LOVING, d/b/a ARTSUITE NY,
  ARTPORT LLC,
  STUDIO 41, LLC,
  ALICIA ST. PIERRE,
  MARTIN ST. PIERRE,
  ISP HOLDINGS, INC., and
  DAVID HINKELMAN

         Defendants.

       NOTICE OF ERRATA: EXHIBITS 3 AND 4 TO DEFENDANTS’ OPPOSITION TO
                  PLAINTIFF’S MOTION TO DISQUALIFY [DOC 171]


         On October 29, 2020, Defendants filed their Response in Opposition to Plaintiff’s

  Motion to Disqualify Counsel. [DOC 171]. Two of the exhibits to that Response (Exhibits

  3 and 4) were inadvertently not uploaded via the ECF filing system. Those exhibits are

  attached and submitted here.

         Dated: October 30, 2020.

                                          Shoemaker Ghiselli + Schwartz LLC




                                          /s/ Liza Getches
                                          Elizabeth H. Getches
                                          SHOEMAKER GHISELLI + SCHWARTZ LLC
                                          1811 Pearl Street
                                          Boulder, CO 80302
                                          Telephone: (303) 530-3452
                                          FAX: (303) 530-4071

                                             1
Case 1:19-cv-02381-LTB-MEH Document 172 Filed 10/30/20 USDC Colorado Page 2 of 3




                                     Email: lgetches@sgslitigation.com
                                     Attorney for Defendants




                                       2
Case 1:19-cv-02381-LTB-MEH Document 172 Filed 10/30/20 USDC Colorado Page 3 of 3




                                CERTIFICATE OF SERVICE


         I hereby certify that on this 30th day of October, 2020 a true and accurate copy of
  the foregoing NOTICE OF ERRATA was filed and served via ECF on all counsel of
  record.




                                           s/ Vanya P. Akraboff




                                              3
